Title: To Benjamin Franklin from the Comtesse de Rochambeau, 8 August 1781
From: Rochambeau, Jeanne-Thérèse de Telles d’Acosta, comtesse de
To: Franklin, Benjamin


au palais roïal le 8. aoust. [1781]
Mde. La Ctesse. de Rochambeau prie Monsieur le docteur francklin d’avoir La Bonté de luy mander ce qu’il peut dire dune nouvelle que les Banqiers debitent depuis deux jours qui Leurs est venu par Londres qui est que Mr. clainton etant allé attaquer Mr. le cte. de rochambeau dans ces retranchemens en a été vivement repoussé et qu’il a perdu 1500 hommes.
 
Notation: Mde. La Comtesse de Rochambeau.
